Name: Commission Regulation (EC) No 2604/1999 of 9 December 1999 fixing the definitive aid on certain grain legumes for the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  agricultural policy;  farming systems
 Date Published: nan

 Avis juridique important|31999R2604Commission Regulation (EC) No 2604/1999 of 9 December 1999 fixing the definitive aid on certain grain legumes for the 1999/2000 marketing year Official Journal L 316 , 10/12/1999 P. 0031 - 0031COMMISSION REGULATION (EC) No 2604/1999of 9 December 1999fixing the definitive aid on certain grain legumes for the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1577/96 of 30 July 1996 introducing a specific measure in respect of certain grain legumes(1), as last amended by Commission Regulation (EC) No 1826/97(2), and in particular Article 6 thereof,Whereas:(1) Article 6(1) of Regulation (EC) No 1577/96 provides that the Commission is to determine the overrun in the maximum guaranteed area and to fix the definitive aid for the marketing year in question.(2) The maximum guaranteed area referred to in Article 3 of Regulation (EC) No 1577/96 was exceeded by 15,72 % in 1999/2000; the aid provided for in Article 2(2) of Regulation (EC) No 1577/96 should be reduced proportionately for the marketing year in question.(3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1The definitive aid for certain grain legumes for the 1999/2000 marketing year shall be EUR 156,41 per hectare.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 206, 16.8.1996, p. 4.(2) OJ L 260, 23.9.1997, p. 11.